PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,499,524
Issue Date: 6 Aug 2013
Application No. 13/027,865
Filing or 371(c) Date: 15 Feb 2011
Attorney Docket No.  1275JW-61200-CIP-2
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.378(b), filed July 18, 2022, to accept the unintentionally delayed payments of the 3 ½ and 7 ½ year maintenance fees for the above-identified patent.1

The petition is GRANTED.

Maintenance fees as set forth in §§ 1.20(e) through (g) are required to be paid in all patents based on applications filed on or after December 12, 1980, except as noted in paragraph (b) of 37 CFR 1.362, to maintain a patent in force beyond 4, 8 and 12 years after the date of grant. 37 CFR 1.362(d) and (e) set forth the time periods when the maintenance fees for a utility patent can be paid without surcharge and with surcharge, respectively. A petition may be filed to accept the unintentionally delayed payment of a maintenance fee in the event that a maintenance fee is not timely paid.

The 3 ½ year maintenance fee could have been paid until August 6, 2017 with a surcharge. No timely 3 ½ year maintenance fee being filed, the patent became expired.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by: (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; and (3) payment of the petition fee set forth in 37 CFR 1.17(m). Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information. This change went into effect on December 18, 2013, the effective date of the Patent Law Treaties Implementation Act, and applies to this petition. 

Petitioner has provided an adequate explanation of the unintentional delay in submitting the 3 ½ year and 7 ½ year maintenance fees and the delay in filing the initial petition to reinstate the expired patent. The renewed petition was filed promptly after the initial petition was dismissed. Petitioner paid the $1000 3 ½ year maintenance fee, the $1880 7 ½ year maintenance fee, and two $1050 petition fees.  All requirements under 37 CFR 1.378(b) being met, the petition under 37 CFR 1.378(b) is hereby granted.
The maintenance fees are hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.
Telephone inquiries should be directed to the undersigned at (571) 272-3230.

/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The Office acknowledges receipt of a $110 one month extension of time under 37 CFR 1.136(a), which is required so that this renewed petition is timely filed relative to the April 18, 2022 decision on petition, which dismissed the October 14, 2021 initial petition under 37 CFR 1.378(b).